UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7306



MATTHEW C. WHITE-EL,

                                            Plaintiff - Appellant,

          versus


REBECCA CONNER, Computer Instructor; TOM COLE-
MAN, Treatment Specialist; J. W. TUCKER, Cap-
tain, Assistant Warden; B. HILL, Counselor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-1363-AM)


Submitted:   May 11, 1999                   Decided:   May 26, 1999


Before HAMILTON and MICHAEL, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam.


Matthew C. White-El, Appellant Pro Se. Martha Murphey Parrish,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Matthew C. White-El appeals the district court’s order denying

relief on his complaint under 42 U.S.C.A. § 1983 (West Supp. 1998),

and Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e

- 2000e-17 (West 1994 & Supp. 1998).   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the dis-

trict court.   See White-El v. Conner, No. CA-97-1363-AM (E.D. Va.

Aug. 3, 1998).   We note that White-El’s retaliation claim fails

because he cannot demonstrate that “but for” his alleged protected

activity he would not have been terminated from his position as a

teacher’s aide and transferred to another state facility.      See

Huang v. Board of Governors, 902 F.2d 1134, 1140 (4th Cir. 1990).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2